JERMYN moved the court, they would give the plaintiff a day to thew cause why he should not acknowledge satisfaction of a judgment he had obtained against the defendant; he having received the money and promised to acknowledge satisfaction, and an affidavit being made thereof. Ayliss was ready to release errors and the court granted the motion.
*114Nota. On an allowance of an audita quarela, it was said by Brown, Secondary, that in an audita quarela bail shall be put in court, before the Judges themselves. Palm. 422.